Title: William Lee to the American Commissioners, 15 December 1778: résumé
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Frankfurt-on-Main, December 15, 1778: It occurs to me it would be serviceable to have an agent at the congress of French and Russian ministers which I mentioned in my letter of the 9th. This agent might counteract the schemes of Britain and if not bring Russia entirely over to our interests at least render her attachment to our enemies less forceful. I conceive a stranger would be more servicable at the present time than an American, and I have sounded out a gentleman now in the service of the king of Prussia. He has replied. I recommend you engage him, paying him a reasonable allowance for expenses and promising that if he is successful you will fully recommend him to Congress for an adequate reward. I will not proceed further without your concurrence, and I ask your answer as soon as convenient. He desires to remain anonymous until you reach a decision, but I assure you he is a gentleman of reputation and an author of approved fame.>
